By the Court.
(On rehearing.) This cause came on to be heard by the court upon the petition, *401the joint answer of the Industrial Commission of Ohio and the Board of Censors of Motion Picture Films of Ohio, 'and the transcript of the record of the proceedings had before said Board of Censors, and the same was argued by counsel and submitted to the court. And the court being fully advised in the premises find that the transcript of the record of the proceedings before the Board of Censors of Motion Picture Films for the State of Ohio does not contain all the matters and things heard and exhibited to said Board of Censors and this court cannot determine from the record presented whether said order is or is not unreasonable or unlawful, and for this reason the petition of plaintiff is dismissed.

Petition dismissed.

Nichols, C. J., Johnson, Donahue, Newman and Matthias, JJ., concur.